Title: To James Madison from John Porter, Jr., 13 August 1802
From: Porter, John, Jr.
To: Madison, James


Honored Sir
Louisa County August 13th. 1802.
I Receved your letter November 25. 1801 and do take it in the most kindest part for your advice on the Subject as I am at a lost how to proced in Respect of this petition that you advised me to lay before Congress Respecting my Claim I have against the United States for Services done in the Regular War Six months as a Waggon Conductor, you will be pleased to Write me by Mr Stephin Watkins and you Will be kind a Nuph to form me a petition to lay before the house I Shall think it Very hard Should I loose that Money for Services becusse I was not able to attend to the Business and that Certificate Was handed in to Mr Dunscombs office Sixteen or Seventeen years ago if it was not Cared to the Department before the Limited time Run out it must have been Neglect of Mr Duncomb becusse it was handed in to his office in due time therefore I hope the Gentle[men] of Congress will Consider my long Confindment and will make provision for that Service to an old Soldier that has Served my Country better than fours years in the Regular War where I Ventured my life in three ingagements Jarman Town Battle Brandy Wine and Bluefords Defeat Am Dear Sir your frend & hubl sert
John Porter, Jr
 

   
   RC (DLC). Addressed to JM in Orange County, “To the Care of Mr S Watkins.”



   
   Letter not found.



   
   For Porter’s claim, see his letter to JM, 31 July 1809 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 1:315 and n. 1).


